NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 16-4229
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                  KEENA J. STANTON
                                   a/k/a Lloyd Jackson
                                   a/k/a Travis Jackson
                                  a/k/a Keenan Stanton

                                      Keena J. Stanton,
                                                  Appellant
                                       __________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                        (D.C. Criminal No. 2-11-cr-00057-001)
                       District Judge: Honorable Nora B. Fischer

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    July 12, 2021

          BEFORE: SHWARTZ, NYGAARD, and RENDELL, Circuit Judges

                           __(Opinion filed: August 05, 2021)
                                       ________

                                        OPINION*
                                       __________
NYGAARD, Circuit Judge.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Keena Stanton appeals the sentence imposed by the District Court.1 Because he

failed to demonstrate that the sentence is unreasonable, we will affirm.2

       Police arrested Stanton in July 2010 following an attempt to stop him for a traffic

violation, which led to a high-speed chase. Police later recovered a sawed-off shotgun

thrown from his vehicle during the pursuit. His probation officer became aware of these

events three days after the arrest. By then Stanton had been released on bond. Police

found him in September 2010 and rearrested him. They discovered bags of crack

cocaine, amounting to 3.81 grams, in his pocket. Police also searched the house in which

he was arrested and found, among other items, two semi-automatic pistols.

       The Government included all these facts in one superseding multi-count

indictment. A jury convicted Stanton on Count One, possession of a firearm and

ammunition by a convicted felon under 18 U.S.C. § 922(g)(1) and 924(e), and Count

Four, possession with intent to distribute crack cocaine under 21 U.S.C. §841(a)(1) and

841(b)(1)(c).

       We remanded Stanton’s first appeal, on a joint motion, to examine the effect of

our decision in United States v. Brown, 765 F.3d 185 (3d Cir. 2014), on Stanton’s status



1
 We have jurisdiction to review the sentence under 18 U.S.C. § 3742(a).
2
 In a prior opinion we addressed Stanton’s challenge to the District Court’s denial of his
motion to suppress evidence at his trial. See United States v. Stanton, 744 F.App’x. 762
(3d Cir. 2018). Moreover, after the Supreme Court ruled in Borden v. United States, 141
S.Ct. 1817 (2021), the Government moved to withdraw its cross-appeal challenging the
District Court’s decision to not apply the career offender guideline, U.S.S.G. § 4B1.2, to
Stanton’s resentencing. We granted the motion. See United States v. Stanton, No. 16-
4395 (3d Cir. June 30, 2021).
                                             2
under the Armed Career Criminal Act, 18 U.S.C. § 922(g)(1).3 The District Court

determined that Stanton could no longer be classified as an armed career criminal, but it

did not change the sentence of 262 months in prison because Stanton still met the

definition of a career offender. See U.S.S.G. § 4B1.2.

         We remanded Stanton’s second appeal, on his motion, for the District Court to

examine the impact of Johnson v. United States, 576 U.S. 591 (2015), on his

classification as a career offender.4 The District Court sustained Stanton’s objections to

his career-offender status because, as it later explained in the sentencing hearing, post-

Johnson “the prior sentence of 262 months would now be deemed unconstitutional

because it was based on what has now been found to be an unconstitutional application of

the career offender guideline.” App. 228.

         With an offense level of twenty-eight and a criminal history category of five, the

District Court concluded that Stanton’s Guidelines range was now 130 to 162 months. It

resentenced Stanton to 162 months in prison and six years of supervised release on Count

Four and, running concurrently, 120 months of imprisonment and three years of

supervised release on Count One. He was assessed $200. Stanton maintains that this

sentence is unreasonable.

         “Our responsibility on appellate review of a criminal sentence is limited yet

important: we are to ensure that a substantively reasonable sentence has been imposed in

a procedurally fair way.” United States v. Levinson, 543 F.3d 190, 195 (3d Cir. 2008).


3
    See United States v. Stanton, No. 14-1166 (3d Cir. Dec. 5, 2014).
4
    See United States v. Stanton, No. 15-2331 (3d Cir. Dec. 2, 2015).
                                               3
Stanton concedes that the sentence was procedurally reasonable, noting that “the district

court gave thoughtful consideration to both Government’s and the Appellant’s requests

for departure and variance.” Brief for Appellant at 18.

       Thus, we turn to the substantive reasonableness of the sentence. The party

challenging the sentence has the burden of proof; we apply an abuse of discretion

standard. See United States v. Tomko, 562 F.3d 558, 566-67 (3d Cir. 2009) (en banc).

The focus of our inquiry is “whether the record as a whole reflects rational and

meaningful consideration of the factors enumerated in 18 U.S.C. 3553(a).” Id. at 568

(quoting United States v. Grier, 475 F.3d 556, 571 (3d Cir. 2007)(en banc)). We will

affirm a sentence as substantively reasonable “unless no reasonable sentencing court

would have imposed the same sentence on that particular defendant for the reasons the

district court provided.” Id.

       Stanton generally contends that a sentence at the top of the Guidelines range

exaggerates the seriousness of his offenses. See 18 U.S.C. § 3553(a)(2)(A). He first

argues that it is unreasonable because there are not any aggravating circumstances. Yet,

he fails to convince us that such circumstances are necessary, particularly for a sentence

within the Guidelines. Cf. Gall v. United States, 552 U.S. 38, 47 (2007) (rejecting “an

appellate rule that requires ‘extraordinary’ circumstances to justify a sentence outside the

Guidelines range.”)

       He next asserts the District Court did not adequately consider the difficult

circumstances of his confinement. Although Stanton’s argument on this point is not

entirely clear, he seems to maintain that his life inside the prison since his conviction is a

                                              4
mitigating factor and should have been considered by the District Court as an element of

post-conviction rehabilitation. Regardless, the District Court reviewed Stanton’s life

since his imprisonment and heard his description of living in a violent environment

among inmates serving life terms. It listened to his account of events that resulted in two

disciplinary actions—fighting and possessing a weapon (a lock inside a sock)—and his

explanation that both of these arose from a need for self-defense from a violent cellmate.

It also noted his characterization of a third offense, being insolent, as a minor event.

Finally, the District Court heard how the frequent prison-wide lockdowns, necessitated

by repeated disturbances in the prison, prevented Stanton from attending classes to

complete his GED. Stanton claims the District Court did not weigh this evidence, which

he says favors a sentence in the mid-to-lower end of the Guidelines range. But the record

shows that the District Court explicitly referenced all of it and gave reasonable and

meaningful consideration to it in its deliberation on his sentence.

       The District Court also considered the decrease in Guidelines range that was

prompted by Johnson and its progeny, and it noted that the severity of the underlying

offenses did not change. It said: “Certainly, though, Mr. Stanton, the underlying

offenses with which you engaged were serious, and they were worthy of a significant

penalty, and 130 to 162 months remains serious. You had some crack cocaine, you had a

sawed-off shotgun, and there were two semi-automatic pistols involved.” App. 229. It

concluded that the sentence was “sufficient but not greater than necessary.” Id. at 244.

       All of this convinces us that the District Court conducted a thorough analysis of

the Section 3553(a) sentencing factors and properly considered, within its sound

                                              5
discretion, the seriousness of the offense. We therefore conclude that Stanton has failed

to carry his burden of showing that the sentence is unreasonable.

      For all these reasons, we will affirm the judgment of sentence.




                                            6